 1                                                       O
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 UNITED STATES OF AMERICA ex ) CV-12-00960 RSWL-JC
   rel. JULIE A. MACIAS        )
13                             )
                Plaintiff,     ) ORDER re Relator’s
14                             ) Motion for Default
                               ) Judgment Against
15     v.                      ) Defendants Pacific
                               ) Health Corporation and
16                             ) Los Angeles Doctors
   PACIFIC HEALTH CORPORATION, ) Hospital Corporation
17 et al.                      ) [508]
                               )
18                             )
                Defendants.    )
19
       Currently before the Court is Relator Julie A.
20
   Macias’ (“Relator”) Motion for Default Judgment against
21
   Defendants Pacific Health Corporation and Los Angeles
22
   Doctors Hospital Corporation [508]. Having reviewed
23
   all papers submitted pertaining to this Motion, the
24
   Court NOW FINDS AND RULES AS FOLLOWS: the Court GRANTS
25
   Relator’s Motion for Default Judgment.
26
   ///
27
   ///
28
                              1
 1                            I. BACKGROUND
 2 A.     Factual Background
 3        This case arises out of a qui tam action brought by
 4 Relator Julie A. Macias (“Relator”) on behalf of
 5 herself in the name of the United States of America
 6 (“the Government”) and the State of California for
 7 violations of the False Claims Act (“FCA”), 31 U.S.C. §
 8 3729, and California False Claims Act (“CFCA”), Cal.
 9 Gov’t Code § 12651.       Amended Compl. (“AC”) ¶ 1, ECF No.
10 31.1
11        Defendant Pacific Health Corporation (“PHC”) owns
12 and operates numerous hospitals in Los Angeles and
13 Orange Counties.       Id. ¶ 9.   Defendant Los Angeles
14 Doctors Hospital Corporation (“Doctors Hospital”) is a
15 subsidiary of PHC and owned and operated Los Angeles
16 Metropolitan Medical Center (“LAMMC”).2          Id. ¶ 10.    At
17 all times relevant to this case, PHC controlled LAMMC,
18 and Relator seeks default judgment assigning joint and
19 several liability to Defendants PHC and Doctors
20 Hospital (collectively, “Corporate Defendants” or
21 “LAMMC”).     Relator was a registered nurse on the
22
          1
23          The AC also alleges claims against the following
     Defendants: SGG, Inc. (“SGG”); Procare Mobile Response LLC
24   (“Procare”); Karen Triggiani (“Triggiani”); Robert Barrett
     (“Barrett”); Keivan Golchini, M.D. (“Golchini”); Farhad
25   Khossoussi, M.D. (“Khossoussi”); Alan Markie, M.D. (“Markie”);
     and Litos O. Mallare, M.D. (“Mallare”). All of these Defendants
26   have been dismissed from this Action. See ECF Nos. 335, 340,
27   448, 467, 476, 478, 491.
          2
28          PHC announced that it was closing LAMMC in April of 2013.
     AC ¶ 36.
                                     2
 1 Psychiatric Evaluation Team (“PET”) at LAMMC.      AC ¶ 6.
 2 From April 2003 to July 2012, Relator was employed as a
 3 member of LAMMC’s PET to conduct psychiatric
 4 evaluations for involuntary commitments pursuant to
 5 California Welfare and Institutions Code Section 5150
 6 (“5150 holds”).    Id. ¶ 162.
 7     Defendant SGG, Inc. (“SGG”) was a California
 8 corporation with its principal place of business in San
 9 Marino, California.      Id. ¶ 12.   SGG was primarily
10 engaged in the health services industry, including
11 hospital marketing.      Id.   Defendant Karen Triggiani
12 (“Triggiani”) is an individual who founded SGG in 1997
13 and was its sole shareholder from March 20, 1998 until
14 August 15, 2007.   Id.     Triggiani was excluded from
15 Medicare on June 19, 2008 after being convicted of
16 conspiracy to commit Medicare fraud.      Id. ¶ 217.
17 Defendant Robert Barrett (“Barrett”) is Triggiani’s
18 husband, who was the sole shareholder of SGG from
19 December 27, 2007 to August 1, 2009.      Id.   Defendant
20 Dr. Keivan Golchini (“Golchini”) is a doctor
21 specializing in internal medicine, who was the sole
22 shareholder of SGG from August 1, 2009 through December
23 26, 2012 when SGG was dissolved.      Id. ¶¶ 12, 16.
24 Defendant Dr. Farhad Khossoussi (“Khossoussi”) is a
25 practicing psychiatrist who was granted privileges to
26 practice in the psychiatry department at LAMMC.        Decl.
27 of Farhad Khossoussi, M.D. in Supp. of Mot. for Summ.
28
                                   3
 1 J. (“Khossoussi Decl.”) ¶¶ 2-3, ECF No. 353.
 2     Relator alleges that LAMMC engaged in a scheme to
 3 improperly refer, transport, and commit patients, often
 4 unwillingly, to LAMMC’s locked psychiatric units to
 5 fraudulently bill Medicare and Medi-Cal.     Id. ¶¶ 24,
 6 159-275.    Triggiani allegedly provided case management
 7 and discharge planning services to LAMMC patients while
 8 she was excluded from Medicare in violation of excluded
 9 provider regulations.     Id. ¶¶ 217-219, 221-264.
10 Pursuant to an allegedly sham contract with LAMMC, SGG
11 (and in particular Triggiani) would recruit patients
12 from outside facilities and refer them to LAMMC in
13 exchange for kickback payments.     Id. ¶¶ 24, 204-211.
14 Relator alleges that Dr. Khossoussi admitted and
15 treated these patients knowing the referrals were in
16 exchange for kickbacks.    Id. ¶ 327.    Dr. Khossoussi,
17 according to Relator, then billed to government
18 healthcare programs the services he provided to these
19 patients.    Id.   Relator further alleges that Dr.
20 Khossoussi continued to use SGG’s and Triggiani’s
21 services even after Triggiani was convicted of
22 conspiracy to commit Medicare fraud and excluded from
23 Medicare.    Id. ¶¶ 24, 212-264.    Relator alleges that
24 Defendants also attempted to conceal Triggiani’s
25 continued involvement.    Id.
26     Physicians, hospitals, and ambulance companies who
27 meet the requirements for participation in Medicare may
28
                                   4
 1 receive compensation for health care services furnished
 2 to patients eligible for benefits.         Id. ¶ 43.
 3 Compliance with the federal Anti-Kickback Statute
 4 (“AKS”) and excluded provider regulations are
 5 preconditions to receiving Medicare and Medi-Cal
 6 payments.     Id. ¶¶ 44-47.    LAMMC was required to certify
 7 its compliance with these requirements in annual cost
 8 reports.     Id. ¶¶ 45-46, 60, 64-65, 67, 80, 97, 117,
 9 132-35.     As a result, Relator alleges that LAMMC’s
10 ongoing scheme rendered it ineligible for Medicare and
11 Medi-Cal reimbursement.       Id. ¶¶ 324-30, 339-45, 347-51,
12 364-69, 376-83, 385-89.
13 B.   Procedural Background
14      Relator filed the original Complaint [1] in this
15 Action on February 3, 2012.         The United States declined
16 to intervene on May 22, 2013.         See U.S.’s Notice of
17 Election to Decline Intervention, ECF No. 19.          On
18 August 20, 2013, Relator filed an Amended Complaint
19 [31] in this Action.     The State of California declined
20 to intervene on February 11, 2014.         See Cal.’s Notice
21 of Election to Decline Intervention, ECF No. 36.            As a
22 result, the Court ordered that the seal be lifted and
23 that the Complaint and Amended Complaint be served on
24 Corporate Defendants.     See Order re Unsealing of
25 Compl., ECF No. 37.
26      Relator served the Summons and AC on Corporate
27 Defendants on April 2, 2014 [39, 44-45].         On April 12,
28
                                   5
 1 2014, Corporate Defendants moved to dismiss the AC on
 2 the grounds that “public disclosure” barred Relator’s
 3 claims [58].    On May 30, 2014, the Court denied
 4 Corporate Defendants’ Motion to Dismiss [100].      On
 5 January 26, 2016, counsel for Corporate Defendants
 6 brought a Motion to Withdraw as Counsel pursuant to
 7 Corporate Defendants’ request because they did not have
 8 sufficient funds to pay counsel and requested they
 9 cease defending them.    Mot. to Withdraw 4:9-16, ECF No.
10 180.    On March 21, 2016, the Court granted Corporate
11 Defendants’ Motion to Withdraw as Counsel.     ECF No.
12 187.    The Court ordered Corporate Defendants to secure
13 new counsel within thirty days of the Order.     Order
14 6:9-17.    On April 26, 2016, the Court ordered Corporate
15 Defendants to show cause why they failed to comply with
16 the Court’s March 21, 2016 Order.     Order to Show Cause
17 2:17-21; ECF No. 198.    The Court advised Corporate
18 Defendants that if they failed to do so, the Court may
19 impose sanctions and strike their Answer, placing them
20 in default.    Id. at 2:21-24.    Corporate Defendants
21 failed to comply with the Court’s April 26, 2016 Order,
22 and their Answer was stricken on May 9, 2016 and the
23 Clerk of Court entered default against Corporate
24 Defendants.    ECF Nos. 214, 215.
25        On July 18, 2016, Relator filed a Motion for
26 Partial Default Judgment against Corporate Defendants
27 as to her fifth, ninth, tenth, and eleventh claims—all
28
                                 6
 1 related to retaliation [246].3        The Court granted
 2 Relator’s Motion on October 11, 2016 [262].           The Court
 3 deferred entry of judgment on Relator’s retaliation
 4 claim until the case was resolved in its entirety.
 5 Once the remaining Defendants were dismissed following
 6 settlement, Relator filed the Instant Motion for
 7 Default Judgment against Corporate Defendants on March
 8 29, 2019 [508] as to the remaining claims for
 9 violations of the FCA and CFCA.
10                           II. DISCUSSION
11 A.     Legal Standard
12        Federal Rule of Civil Procedure (“Rule”) 55(b)
13 authorizes a district court to grant default judgment.
14 Pursuant to Local Rule 55-1, the party moving for
15 default judgment must submit a declaration
16 establishing: (1) when and against which party default
17 was entered; (2) on which pleading default was entered;
18 (3) whether the defaulting party is a minor,
19 incompetent person, or active service member; and
20 (4) proper service.       Upon default, all factual
21 allegations in the complaint, except those relating to
22
23        3
            The fifth claim against Corporate Defendants is a
24   violation of the False Claims Act pursuant to 31 U.S.C. §
     3730(h). AC ¶ 357. The ninth claim against Corporate Defendants
25   is a violation of California’s False Claims Act pursuant to
     California Government Code § 12653(b). Id. ¶ 390. The tenth
26   claim against Corporate Defendants is a violation of California’s
     Health and Safety Code pursuant to § 1278.5. Id. ¶ 397. The
27   eleventh claim against Corporate Defendants is a violation of
     California Labor Code § 1102.5 and constructive discharge in
28   violation of public policy. Id. ¶ 405.
                                     7
 1 damages, are assumed to be true.    TeleVideo Sys., Inc.
 2 v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987)
 3 (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560
 4 (9th Cir. 1977)).
 5      In exercising its discretion to grant default
 6 judgment, the court must consider the following factors
 7 (the “Eitel factors”): (1) possibility of prejudice to
 8 the plaintiff, (2) merits of the substantive claim,
 9 (3) sufficiency of the complaint, (4) sum of money at
10 stake, (5) possibility of disputes regarding material
11 facts, (6) whether excusable neglect caused the
12 default, and (7) the strong policy favoring decisions
13 on the merits.    NewGen, LLC v. Safe Cig, LLC, 840 F.3d
14 606, 616 (9th Cir. 2016) (quoting Eitel v. McCool, 782
15 F.2d 1470, 1471-72 (9th Cir. 1986)).      Additionally, if
16 the defaulting party failed to plead or otherwise
17 defend, the court must determine that it has subject
18 matter and personal jurisdiction.       In re Tuli, 172 F.3d
19 707, 712 (9th Cir. 1999).    When default judgment is
20 granted, the relief awarded “must not differ in kind
21 from, or exceed in amount, what is demanded in the
22 pleadings.”    Fed. R. Civ. P. 54(c).
23 B.   Discussion
24      1.   Jurisdiction and Service of Process
25      In considering whether to enter default judgment,
26 the Court must first determine whether it has
27 jurisdiction over the subject matter and the parties to
28 the case.     In re Tuli, 172 F.3d at 712.
                                 8
 1       The Court has subject matter jurisdiction over the
 2 matter as Relator’s claims allege violations of the FCA
 3 arising under 31 U.S.C. § 3730.    See AC.    The Court
 4 further has supplemental jurisdiction over Relator’s
 5 CFCA claim.   28 U.S.C. § 1367.
 6       The Court also has personal jurisdiction over
 7 Corporate Defendants.   If a defendant’s contacts with
 8 the forum state are “substantial” or “continuous and
 9 systematic,” general jurisdiction may be exercised over
10 that defendant for any cause of action.      Schwarzenegger
11 v. Fred Martin Motor Co., 374 F.3d 797, 801-02 (9th
12 Cir. 2004).   PHC is a Georgia corporation with its
13 principal place of business in Tustin, California.        AC
14 ¶9.   PHC owned and operated numerous hospitals in Los
15 Angeles and Orange County.   Id.   Doctors Hospital is a
16 California corporation with its principal place of
17 business in Los Angeles, California.   Id. ¶ 10.     Thus,
18 the Court has general jurisdiction because Corporate
19 Defendants’ contacts with California were “substantial”
20 in that both of their principal places of business were
21 in California.
22       Finally, Relator has proffered the requisite Proof
23 of Service showing that Corporate Defendants were
24 properly served with the Summons and Amended Complaint
25 on April 2, 2014.   Unless federal law provides
26 otherwise, service on a corporation within the United
27 States is proper in any manner following state law in
28 the state where the district court is located or where
                                9
 1 service is made.    Fed. R. Civ. P. 4(e)(1), 4(h)(1)(A).
 2 Here, Relator served both Corporate Defendants by mail,
 3 in compliance with Cal. Code Civ. Proc. § 415.30.      See
 4 ECF Nos. 39, 44.
 5     2.    Procedural Requirements
 6     Relator has satisfied the procedural requirements
 7 for default judgment pursuant to Rule 55 and Local Rule
 8 55-1.    Under Rule 55(a), the Clerk of Court properly
 9 entered default against Defendants.     ECF No. 215.
10 Relator properly moved pursuant to Rule 55(b) for entry
11 of default judgment.    ECF No. 508.
12     Local Rule 55-1 requires that Relator provide the
13 following in an application for default judgment: (1)
14 when and against what party the default was entered;
15 (2) the identification of the pleading to which default
16 was entered; (3) whether the defaulting party is an
17 infant or incompetent person; (4) that the
18 Servicemembers Civil Relief Act does not apply; and (5)
19 that notice has been served on the defaulting party.
20 Relator has satisfied these requirements.     The Clerk of
21 Court entered default on May 9, 2016.     Declaration of
22 Eric A. Grover (“Grover Decl.”) ¶ 3, ECF No. 508-2.
23 Neither of the Defendants are infants, incompetent
24 persons, or exempted under the Servicemembers Civil
25 Relief Act.    Id. ¶¶ 4-6.
26     Relator attempted to serve the present Motion on
27 Corporate Defendants by hand delivered courier service
28 on March 29, 2019, at the following addresses provided
                                10
 1 by Corporate Defendants’ former counsel, Nelson
 2 Hardiman: Pacific Health Corporation 3699 Wilshire
 3 Blvd., Suite 540 Los Angeles, CA 90010; and Los Angeles
 4 Doctors Hospital Corporation 3699 Wilshire Blvd., Suite
 5 540 Los Angeles, CA.    Declaration of Eric A. Grover re
 6 Service (“Grover Service Decl.”) ¶ 2, ECF No. 514.     The
 7 California Secretary of State website shows both the
 8 above referenced addresses as the last known addresses
 9 of Corporate Defendants.    Id. ¶¶ 3-4.   However, Relator
10 was unable to serve Corporate Defendants, and her
11 process server confirmed that they are no longer
12 located at the above addresses.    Id. ¶ 6.   Relator’s
13 counsel has been unable to find another address for
14 Corporate Defendants, as they are not presently
15 represented by counsel, have not reappeared in the
16 case, and have not provided any way to be contacted.
17 Id. ¶ 8.    However, default judgment should not be
18 precluded on this basis alone as Corporate Defendants
19 were successfully served with the Amended Complaint
20 [39, 44, 45] about five years ago, but have failed to
21 appear in the action since their counsel withdrew and
22 default was entered in 2016.
23     A party in default is not entitled to notice under
24 Fed. R. Civ. P. 55 unless it has appeared, formally or
25 informally, and demonstrated a clear intent to defend
26 the suit.   Fed. R. Civ. P. 55(b)(2) (“If the party
27 against whom a default judgment is sought has appeared
28 personally or by a representative, that party or its
                                11
1 representative must be served with written notice of
2 the application at least 7 days before the hearing.”);
3 In re Roxford Foods, Inc., 12 F.3d 875, 879 (9th Cir.
4 1993) (“While it is true that the failure to provide
5 55(b)(2) notice, if the notice is required, is a
6 serious procedural irregularity that usually justifies
7 setting aside a default judgment or reversing for the
8 failure to do so, notice is only required where the
9 party has made an appearance.”) (quotations and
10 citations omitted).   Corporate Defendants have not
11 obtained new counsel in the last three years, despite
12 the fact that they cannot appear pro se.   See Rowland
13 v. California Men’s Colony, Unit II Men’s Advisory
14 Council, 506 U.S. 194, 202 (1993).   Thus, the Court
15 finds that Corporate Defendants have not demonstrated a
16 clear intent to defend this suit, but rather the
17 opposite—that they have no intent to defend and they
18 have not since their counsel withdrew in 2016.     See
19 Brock v. Unique Racquetball & Health Clubs, Inc., 786
20 F.2d 61 (2d Cir. 1986) (entering default despite prior
21 appearance up until trial because a “judge, responsible
22 for the orderly and expeditious conduct of litigation,
23 must have broad latitude to impose the sanction of
24 default for non-attendance occurring after a trial has
25 begun”).
26 ///
27 ///
28 ///
                               12
 1        3.     Eitel Factors
 2               i.    Factor 1: Prejudice to Plaintiff
 3        A court must first consider whether a plaintiff
 4 will suffer prejudice if default judgment is not
 5 entered.       See Eitel, 782 F.2d at 1471 (citation
 6 omitted).          Here, while Relator has recovered on her
 7 retaliation claims,4 and has come to settlement
 8 agreements with the individual defendants, without
 9 default judgment, Relator and the Government will
10 likely have no recourse for recovery on the claims for
11 violations of the FCA and CFCA as against Corporate
12 Defendants.         See Landstar Ranger, Inc. v. Parth
13 Enters., 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010);
14 PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172,
15 1177 (C.D. Cal. 2002).          Thus, this factor favors
16 default judgment.
17               ii. Factors 2 & 3: Sufficiency of the
18                     Complaint and Merits of the Claim
19        The second and third Eitel factors call for
20 analysis of the causes of action.             See Eitel, 782 F.2d
21 at 1471 (citation omitted).             To warrant default
22 judgment, the allegations in the Amended Complaint must
23 be sufficient to state a claim upon which Relator can
24
25        4
              On October 7, 2016, the Court granted Relator’s Motion for
26 Partial Default Judgment against Corporate Defendants as to
     Relator’s fifth, ninth, tenth, and eleventh claims for
27 retaliation. ECF No. 262. The Court deferred entry of judgment
   until the case is resolved in its entirety as to all claims and
28 parties.
                                      13
 1 recover.     Danning v. Lavine, 572 F.2d 1386, 1388 (9th
 2 Cir. 1978).      As discussed above, when a court reviews a
 3 motion for default judgment, it must accept the
 4 well-pleaded allegations of the complaint relating to
 5 liability as true.       TeleVideo, 826 F.2d at 917-18.       At
 6 issue here are Relator’s claims for violation of the
 7 FCA and CFCA.5
 8        Pursuant to the FCA, any person who “knowingly
 9 presents, or causes to be presented, a false or
10 fraudulent claim for payment or approval” from the
11 United States Government is liable for civil penalties.
12 31 U.S.C. § 3729(a)(1)(A).        To sufficiently plead a
13 claim under the FCA, a plaintiff must establish the
14 following: (1) a false statement or fraudulent course
15 of conduct; (2) made with scienter; (3) that was
16 material, causing; (4) the government to pay out money
17 or forfeit moneys due.       United States v. Baran, No. CV
18 14-02639 RGK (AJWx), 2015 U.S. Dist. LEXIS 125190, at
19 *10 (C.D. Cal. Aug. 28, 2015) (citing United States v.
20 Univ. of Phoenix, 461 F.3d 1166, 1174 (9th Cir. 2006)).
21
22        5
            The elements of the CFCA and FCA claims are materially
     identical, and as such, the state claim is not substantively
23   addressed in this Order. See 31 U.S.C. § 3729(1)(A)-(C); Cal.
24   Gov’t Code § 12651(a)(1)-(3). See also United States v. Somnia,
     Inc., 339 F. Supp. 3d 947, 953 (E.D. Cal. 2018) (analyzing CFCA
25   claim in tandem with an FCA claim); United States v. Safran Grp.,
     No. 15-cv-00746-LHK, 2017 WL 235197, at *4 (N.D. Cal. Jan. 19,
26   2017) (citing Fassberg Const. Co. v. Hous. Auth. of City of L.A.,
     60 Cal. Rptr. 3d 375 (2007) (as modified)) (“Where, as here, the
27   statutory provisions of the federal FCA and California FCA are
     the same, courts apply the same analysis to federal and
28   California FCA claims.”).
                                    14
 1               1.   False Statement or Fraudulent Course
 2                    of Conduct
 3       The first element can be satisfied by pleading a
 4 theory of express or implied false certification.        Id.
 5 (citing Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993,
 6 995 (9th Cir. 2010)).     Express certification occurs
 7 when “the entity seeking payment certifies compliance
 8 with a law, rule or regulation as part of the process
 9 through which the claim for payment is submitted.”
10 Ebeid, 616 F.3d at 998.     Implied certification occurs
11 when an “entity has previously undertaken to expressly
12 comply with a law, rule, or regulation, and that
13 obligation is implicated by submitting a claim for
14 payment even though a certification of compliance is
15 not required in the process of submitting the claim.”
16 Id.
17       First, Relator alleges that Corporate Defendants
18 violated the federal Anti-Kickback Statute (“AKS”), 42
19 U.S.C. § 1320a-7b(b), because from at least 2004 to
20 2011, LAMMC paid SGG and Triggiani kickbacks for
21 patient referrals.   AC ¶¶ 30-35, 195-211, 215-16, 221-
22 58, 326-27.   The AKS prohibits any person from offering
23 any kind of remuneration to induce the purchase, order,
24 or recommendation “of any item or service for which
25 payment may be made in whole or in part under a Federal
26 health care program.”     42 U.S.C. § 1320a-7b(b).   While
27 the AKS itself does not establish a civil cause of
28 action, a violation of the AKS constitutes a “false or
                                 15
 1 fraudulent claim for purposes of the FCA.”      Id. §
 2 1320a-7b(g).     See also United States v. Celgene Corp.,
 3 226 F. Supp. 3d 1032, 1053 (C.D. Cal. 2016).      A payment
 4 violates the AKS “if even one purpose of remuneration
 5 was to obtain referrals or induce referrals of Medicare
 6 patients.”     United States v. Ctr. for Diagnostic
 7 Imaging, Inc., 787 F. Supp. 2d 1213, 1217-18 (W.D. Wash
 8 2011) (citing United States v. Kats, 871 F.2d 105, 108
 9 (9th Cir. 1989)).
10     The Court finds that Relator sufficiently alleges a
11 violation of the AKS, and thus a false or fraudulent
12 claim for purpose of the FCA.      The following summarizes
13 Relator’s allegations which describe in detail the
14 Corporate Defendants’ kickback scheme: (1) SGG entered
15 into a “Consultant Service Agreement” with LAMMC (“SGG
16 Contract”), whereby LAMMC paid SGG $40,000 per month
17 for “consulting” and “marketing” services,      id. ¶¶ 204-
18 06; (2) the SGG Contract is a sham contract designed to
19 conceal illegal kickback payments for patient
20 referrals, id. ¶¶ 207-11; (3) LAMMC was aware that
21 Triggiani and SGG recruited patients from outside
22 facilities in exchange for kickbacks before entering
23 into the SGG Contract, id. ¶ 208; (4) as part of the
24 SGG Contract, Triggiani worked with outside facilities
25 to obtain patients for LAMMC’s locked psychiatric
26 units, referred to as “Karen facilities,” and Triggiani
27 referred such patients to be admitted to LAMMC’s
28 psychiatric units, id. ¶¶ 223-62, 180(e), 191(a), 195-
                                 16
1 99, 211, 215-16, 223, 226-27, 235, 241-46, 249-58; and
2 (5) LAMMC tracked these referrals and often wrote
3 Triggiani’s name, “SGG”, or a circled “T” on patient
4 records to indicate the ones Triggiani referred.       Id.
5 ¶¶ 195-203, 215, 223-62; Ex. 21 at 151-57; Ex. 22 at
6 77:4-19; Ex. 19.
7      Second, Relator alleges that Corporate Defendants
8 submitted false claims in violation of excluded
9 provider regulations.     AC ¶ 330.   In order to receive
10 Medicare and Medi-Cal payments, a provider is required
11 to certify, among other things, that it is not
12 “employing or contracting with individuals or entities
13 that [were] . . . [e]xcluded from participation in any
14 Federal health care programs . . . .”.     42 C.F.R. §
15 424.516(a)(3).    Relator alleges that LAMMC had an
16 “affirmative duty to check the program exclusion status
17 of individuals and entities prior to entering into
18 employment or contractual relationships,” however
19 Triggiani was excluded from Medicare and Medi-Cal on
20 June 19, 2008.    Id. ¶¶ 133, 212, 217; see also Ex. 38,
21 Triggiani Plea Agreement, ECF No. 508-9.     Further, as
22 an “excluded provider,” Triggiani also was not
23 authorized to provide case management or discharge
24 planning services to program beneficiaries, and LAMMC
25 was prohibited from seeking reimbursement for those
26 services.   Ex. 27, U.S. Department of Health & Human
27 Services “Special Advisory Bulletin on the Effect of
28 Exclusion from participation in Federal Health Care
                                17
 1 Programs,” 7, ECF No. 508-7; 42 C.F.R. § 482.43.
 2 Relator alleges that nonetheless, Triggianni continued
 3 to provide these services to LAMMC patients and that
 4 LAMMC continued to submit claims for those services,
 5 through at least 2010.     AC ¶¶ 226, 228, 230, 233-35,
 6 241-50, 252, 254-58.     As alleged, the Court finds that
 7 LAMMC’s continued employment of Triggianni, an excluded
 8 provider, is sufficient to constitute a false
 9 certification for the purpose of the FCA.
10     Finally, Relator alleges that Corporate Defendants,
11 through LAMMC, submitted false certifications of
12 compliance in its costs reports.     In order for
13 providers of Medicare services to receive
14 reimbursement, providers are required to submit a cost
15 report at the end of the period.     42 C.F.R. § 413.20.
16 Medicare and Medi-Cal use these reports to make
17 adjustments to interim reimbursements and set
18 prospective payment rates going forward, such as
19 LAMMC’s Disproportional Share Hospital (“DSH”) rates.
20 Relator contends that as a DSH hospital, LAMMC received
21 an increase in its prospective payment rates based on
22 the number of low-income program beneficiaries it
23 served, and by including costs for illegally referred
24 patients and prohibited services, LAAMC increased its
25 DSH and prospective payment rates.     Mot. at 18 n.77;
26 Ex. 83, Expert Report of Michael F. Arrigo (“Arrigo
27 Report”) 16-17, ECF No. 508-9.     In submitting its cost
28 reports, LAMMC was required to certify its compliance
                                 18
 1 with the AKS and its eligibility to be a Medicare
 2 provider and receive payments.     AC ¶ 97; see Ex. 47 at
 3 1 (electronically filed cost report with certification
 4 section confirming LAMMC is “familiar with the laws and
 5 regulations regarding the provision of health care
 6 services, and that the services identified in this cost
 7 report were provided in compliance with such laws and
 8 regulations”).   Relator alleges that LAMMC’s AKS and
 9 excluded provider violations rendered its
10 certifications of “compliance with such laws and
11 regulations” materially false.     Further, Relator
12 alleges that the cost reports include costs relating to
13 patients referred by Triggiani and Triggiani’s
14 prohibited services.     As such, taking Relator’s
15 allegations as true, the Court finds that LAMMC’s
16 submission of these cost reports also constitute a
17 false claim under the FCA and CFCA.     United States v.
18 Bourseau, 531 F.3d 1159, 1164-65 (9th Cir. 2008)
19 (“Courts have interpreted the FCA to cover . . .
20 Medicare cost reports containing nonallowed or inflated
21 costs.”).
22       In sum, Relator points to several instances of
23 false certification, and the Court finds that they
24 establish that Corporate Defendants made false or
25 fraudulent statements.     Accordingly, Relator
26 sufficiently pleads the first element.
27 ///
28 ///
                                 19
 1                2.     Scienter
 2     Relator must also establish that the false or
 3 fraudulent statements were made with scienter.
 4 Scienter is satisfied under the FCA if a defendant “(i)
 5 has actual knowledge of the information; (ii) acts in
 6 deliberate ignorance of the truth or falsity of the
 7 information; or (iii) acts in reckless disregard of the
 8 truth or falsity of the information.”          31 U.S.C. §
 9 3729(b).    No proof of a specific intent to defraud is
10 required.    Id.
11     Here, Relator alleges not only that Corporate
12 Defendants, through LAMMC, knowingly violated the AKS
13 by paying SGG and Triggiani for patient referrals, but
14 also that LAMMC actively tried to conceal Triggiani’s
15 involvement.       AC ¶¶ 201-02, 204-25, 229-31, 233-58.
16 For example, LAMMC instructed staff to use a circled
17 “T” to identify patients Triggiani referred or used
18 other names besides hers, while keeping her phone
19 number on the intake forms.           Id. ¶224; see Ex. 22,
20 Deposition of Betty Gray (“Gray Dep.”) 77:1-19, ECF No.
21 508-7 (stating that every time Intake received a call
22 from one of Triggiani’s patients “they couldn’t write
23 her name as the referral” and wrote “T” instead); Ex.
24 52, Deposition of Julie Macias (“Macias Dep.”) 553:15-
25 555:19, ECF No. 508-9 (testifying that she was told not
26 to put Triggiani’s name down); Ex. 53 at 2 (instructing
27 Intake staff: “Do not write . . . SGG as the referral
28 source”); Ex. 54 (Intake Department list with circled
                                    20
 1 “T” to indicate “Karen facilities”).        Relator further
 2 argues that Corporate Defendants knowingly violated the
 3 excluded provider regulations by using Triggiani, an
 4 excluded provider, for prohibited services, as
 5 previously discussed.      Relator alleges that LAMMC was
 6 aware of Triggiani’s exclusion and had an affirmative
 7 duty to check her exclusion before contracting with her
 8 and SGG.     AG ¶ 133.   Relator supports this contention
 9 by providing a letter from LAMMC’s CEO at the time,
10 John Fenton (“Fenton”), to Triggiani’s husband,
11 Barrett, on August 5, 2009, asking that SGG stop “all
12 consulting services on behalf of the Hospital” due to
13 Triggiani’s exclusion.      See Ex. 57, ECF No. 508-9.
14 Finally, Relator alleges that Corporate Defendants
15 knowingly submitted claims to Medicare and Medi-Cal for
16 Triggiani’s referrals and prohibited services.        AC ¶¶
17 203, 223, 229-34, 240-44, 247-58.        Thus, the Court
18 finds that Relator’s allegations, taken as true, and
19 supporting evidence sufficiently establish scienter.
20                3.   Materiality
21     The third element requires that “false statement or
22 course of conduct must be material to the government's
23 decision to pay out moneys to the claimant.”        Ebeid,
24 616 F.3d at 997.     The FCA defines “material” as “having
25 a natural tendency to influence, or be capable of
26 influencing, the payment or receipt of money or
27 property.”     31 U.S.C. § 3729(b)(4).     The AKS expressly
28 states that a violation constitutes a “false or
                                  21
 1 fraudulent claim for purposes of the FCA.”      42 U.S.C. §
 2 1320a-7b(g).     Several courts have found that compliance
 3 with the AKS is material for the purpose of the FCA.
 4 See United States ex. rel. Wood v. Allergan, Inc., 246
 5 F. Supp. 3d 772, 817-18 (S.D.N.Y. 2017) (reversed on
 6 other grounds) (finding compliance with the AKS a
 7 “‘material’ condition of payment”); United States ex
 8 rel. Lutz. v. Berkeley Heartlab, Inc., No. 9:14-230-
 9 RMG, 2017 WL 6015574, at *1-2 (D.S.C. Dec. 4, 2017)
10 (same).     Moreover, every healthcare provider must
11 certify it “abides by the medicare laws, regulations,
12 and program instructions . . . [and] understand[s] that
13 a payment of a claim by medicare is conditioned upon
14 the claim and the underlying complying with such laws
15 . . . including . . . the Federal anti-kickback Statute
16 . . . .”.     AC ¶ 45; see 42 CFR § 424.516.   Accordingly,
17 the Court finds that compliance with the AKS is
18 material to the Government providing Medicare payments
19 and that, as a result, Relator has sufficiently
20 established materiality.
21                4.   Government Harm
22     The last element requires that the Government
23 actually paid out moneys or forfeited moneys due.
24 United States v. Phoenix, 461 F.3d at 1173.      Relator
25 alleges that through the use of the unlawful kickbacks
26 and through Triggiani as an excluded manager, Corporate
27 Defendants obtained reimbursements from Medicare and
28 Medi-Cal.     AC ¶ 160.   The AC details patients admitted
                                  22
 1 under the psych hold scheme, through Triggiani and
 2 SGG’s referrals, and identifies each patient as a
 3 Medicare or Medi-Cal beneficiary whose cost of care was
 4 billed to the government health care programs.    Id. ¶¶
 5 195, 203, 223, 229-34, 240-45, 247-64.   Relator alleges
 6 that the Corporate Defendants billed for Adult
 7 Psychiatric Acute Inpatient Care as follows: (1) for
 8 the fiscal year ending August 2012, LAMMC billed Medi-
 9 Cal and Medicare, respectively, $21,933,450 and
10 $33,331,569; (2) for the fiscal year ending August
11 2011, $19,470,578 and $30,643,058, respectively; (3)
12 for the fiscal year ending August 2010, $16,029,669 and
13 $27,766,200, respectively; for the fiscal year ending
14 August 2009, $13,391,317 and $29,242,457, respectively;
15 (4) for the fiscal year ending 2008, $21,837,491 and
16 $35,243,416, respectively; (5) for the fiscal year
17 ending 2007, $24,621,161 and $18,316,338, respectively;
18 and (6) for the fiscal year ending August 2006,
19 $19,935,345 and $22,155,549, respectively.   AC ¶¶ 314-
20 21.
21       Based on the foregoing, the Court finds that
22 Relator sufficiently alleges the fourth element of the
23 FCA, and as such, adequately alleges a violation of the
24 FCA and CFCA.   Accordingly, the second and third Eitel
25 factors weigh in favor of granting default judgment.
26 ///
27 ///
28 ///
                               23
1             iii.       Factor 4: Money at Stake
2      The fourth Eitel factor addresses the sum of money
3 at stake in the action.        Eitel, 782 F.2d at 1471
4 (citation omitted).        This requires that the Court
5 assess whether the recovery sought is proportional to
6 the harm caused by a defendant's conduct.         See Walters
7 v. Statewide Concrete Barrier, Inc., No. C 04–2559 JSW,
8 2006 WL 2527776, at *4 (N.D. Cal. Aug. 30, 2006) (“If
9 the sum of money at issue is reasonably proportionate
10 to the harm caused by the defendant's actions, then
11 default judgment is warranted.”).       Here, Relator seeks
12 $111,315,425 in Medicare damages and $75,960,032 in
13 Medi-Cal damages, trebled to $333,946,275 and
14 $227,880,096 respectively.       31 U.S.C. § 3729; Cal.
15 Gov’t. Code § 12651.       Default judgment is disfavored
16 when a large amount of money is involved or the
17 requested amount is unreasonable in light of the loss
18 caused by the defendant’s actions.       Vogel, 992 F. Supp.
19 2d at 1012.       However, the Court has significant
20 discretion to determine the amount of damages to be
21 awarded.    See Rolex Watch, U.S.A., Inc. v. Michel Co.,
22 179 F.3d 704, 712 (9th Cir. 1999); Moroccanoil, Inc. v.
23 Allstate Beauty Prod., Inc., 847 F. Supp. 2d 1197, 1202
24 (C.D. Cal. 2012).       Because the Court has discretion in
25 awarding any damages, the Court can ensure that any
26 award will correspond to “the seriousness of the
27 defendant’s conduct.”       PepsiCo, 238 F. Supp. 2d at
28 1176.
                                   24
1        Although Plaintiff has requested a large sum of
2 money, this factor does not necessarily weigh against
3 granting default judgment.      As discussed in further
4 detail below as to the requested relief, Relator has
5 submitted sufficient supporting documentation and
6 evidence for the requested damages.      Thus, this factor
7 is neutral.
8            iv. Factor 5: Dispute of Material Fact
9        The fifth Eitel factor is the likelihood of a
10 dispute as to material facts.      Eitel, 782 F.2d at 1471-
11 72 (citation omitted).    The claims against all other
12 Defendants have been resolved.     Corporate Defendants’
13 previous appearance in this Action suggests there was a
14 dispute, however their failure to obtain new counsel
15 and reappear favors granting default judgment.
16 LegalZoom.com v. Macey Bankruptcy Law, P.C., No.
17 2:13-cv-8620-ODW(MRWx), 2014 WL 961832, at *4 (C.D.
18 Cal. Mar. 12, 2014) (finding failure to obtain new
19 counsel “swings the pendulum back toward entry of
20 default judgment”).    Because Relator’s factual
21 allegations are presumed true in this context, Relator
22 has supported her claims with ample evidence, and
23 Corporate Defendants have failed to defend themselves,
24 no factual dispute exists that would preclude the entry
25 of default judgment.     See Vogel, 992 F. Supp. 2d at
26 1013.   Thus, this factor weighs in favor of default
27 judgment.
28 ///
                                 25
 1          v.   Factor 6: Excusable Neglect
 2     Next, courts consider whether the default was due
 3 to some excusable neglect.     Eitel, 782 F.2d at 1472
 4 (citation omitted).     Relator properly served Corporate
 5 Defendants with the AC, and Corporate Defendants
 6 previously appeared in this Action.        After their motion
 7 to dismiss was denied nearly five years ago, Corporate
 8 Defendants ceased operations and have not reappeared in
 9 this Action despite the Court’s orders that Corporate
10 Defendants obtain and notify the Court of new counsel.
11 ECF Nos. 187, 198.    Corporations cannot appear pro se.
12 See Rowland v. California Men’s Colony, Unit II Men’s
13 Advisory Council, 506 U.S. 194, 202 (1993).        Corporate
14 Defendants’ Answer to Plaintiff’s AC was stricken, thus
15 placing Defendants in default.        ECF Nos. 214-15.
16 Because Corporate Defendants had actual knowledge of
17 this lawsuit by previously appearing, but refused to
18 reappear despite ample opportunity to do so, the Court
19 finds that default “did not result from excusable
20 neglect, but rather from willful disobedience.”           Philip
21 Morris U.S.A. Inc. v. Castworld Prods., 219 F.R.D. 494,
22 501 (C.D. Cal. 2003).     Accordingly, this factor weighs
23 in favor of granting default judgment.
24          vi. Factor 7: Public Policy
25     The seventh Eitel factor considers the strong
26 policy favoring rulings on the merits.        Eitel, 782 F.2d
27 at 1472 (citation omitted).        Notwithstanding such
28 policy, default judgment is appropriate “[w]here the
                                 26
 1 [d]efendant’s failure to appear makes decision on the
 2 merits impossible.”   Warner Bros. Home Entm’t, Inc. v.
 3 Slaughter, CV 13-0892-DOC (RNBx), 2013 U.S. Dist LEXIS
 4 156597, at *9 (C.D. Cal. Oct. 30, 2013) (citing
 5 Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d
 6 1039, 1061 (N.D. Cal. 2010)).       As a result—and because
 7 most other Eitel factors favor default judgment
 8 here—the Court GRANTS Relator’s Motion for Default
 9 Judgment.
10     4.   Relief
11     Since allegations as to the amount of damages
12 within a well-pleaded complaint are not taken as true
13 upon entry of default, a plaintiff is required to
14 provide proof of all damages sought in the complaint.
15 PepsiCo, 238 F. Supp. 2d at 1175.       Federal Rule of
16 Civil Procedure 54(c) provides that “a default judgment
17 must not differ in kind from, or exceed in amount, what
18 is demanded in the pleadings."       Here, Relator seeks the
19 following (1) an award of treble damages sustained by
20 the United States and State of California pursuant to
21 31 U.S.C. § 3729(a)(1); (2) post-judgment interest; and
22 (3) an award to Relator of the qui tam plaintiff’s
23 share of proceeds pursuant to 31 U.S.C. § 3730(d).          AC
24 at 136-37.
25          i.   Treble Damages
26     The FCA and CFCA both provide nearly identical
27 provisions allowing for treble damages.       31 U.S.C. §
28 3729(a)(1); Cal. Gov’t Code § 12651(a).       Any individual
                                  27
 1 who violates the FCA is liable to the United States
 2 Government for a civil penalty of not less than $5,500
 3 and not more than $11,000, plus three times the amount
 4 of damages which the Government sustains because of
 5 that person's actions.   31 U.S.C. § 3729(a); 28 C.F.R.
 6 § 85.3(a)(9).   “Ordinarily the measure of the
 7 government's damages [under the FCA] would be the
 8 amount that it paid out by reason of the false
 9 statements over and above what it would have paid if
10 the claims had been truthful.”     United States v.
11 Mackby, 339 F.3d 1013, 1018 (9th Cir. 2003) (quoting
12 United States v. Woodbury, 359 F.2d 370, 379 (9th Cir.
13 1966)).   The government has a strong interest in
14 preventing fraud because of the harm that false claims
15 cause both in the form of monetary damages and harm to
16 the integrity of the government.    See id. at 1018-19.
17     Relator argues that LAMMC’s false certifications of
18 compliance rendered its cost reports false in their
19 entirety, as they were conditioned on LAMMC’s
20 submission of truthful cost reports to Medicare and
21 Medi-Cal and included interim claims for services in
22 violation of the AKS and excluded provider regulations.
23 Grover Decl. ¶ 11.   Relator seeks total reimbursements
24 from Medicare and Medi-Cal to LAMMC for adult acute
25 psychiatric services from 2007-2010 in the amounts:
26 $111,315,425 for Medicare and $75,860,032 for Medi-Cal,
27 trebled under the FCA and CFCA to $333,946,275 and
28 $227,880,096 respectively.    Mot. at 29:1-7.    Because
                                28
 1 the applicable statute of limitations for FCA and CFCA
 2 claims is six years after the date the violation is
 3 committed, LAMMC only seeks damages for false claims
 4 submitted from August 20, 2007, to 2010.          Mot. at 27
 5 n.131; 31 U.S.C. § 3731(b); Cal. Gov’t Code § 12654(a).
 6 To support her contention, Relator provides LAMMC’s
 7 Hospital Disclosure Reports for each fiscal year
 8 period.     Id., Exs. 1-4, ECF No. 508-3.       The total is
 9 broken down as follows:
10
11
12
13
14
15
16
17
18
19
20 Grover Decl. ¶ 11.6
21
          6
22          Relator provides further examples of false interim claims,
     although Relator argues there is no way to identify every single
23   false interim claim as “only [LAMMC] w[as] in the position to
     observe and record that information.” Mot. at 28 n.139. For
24   this reason, Relator declined to include these in her request for
25   damages demonstrating a conservative estimation of damages. For
     example, Relator provides SGG Case Management/Discharge Planning
26   reports for January to August of 2009, which identify LAMMC
     patients by medical record number for which Triggiani performed
27   case management and discharge planning services. See Exs. 28-35.
     While Triggiani provided these services until at least 2010,
28   Relator was only able to obtain reports covering this eight-month
                                    29
 1        Based on Relator’s allegations, her Motion for
 2 Default Judgment, supporting evidence, and the strong
 3 interest in preventing fraud, the Court GRANTS damages
 4 in the amount of $111,315,425 in Medicare damages for
 5 Relator’s FCA claims and $75,960,032 in Medi-Cal
 6 damages for her CFCA claims, trebled to $333,946,274
 7 and $227,880,096, respectively.
 8             ii. Post-Judgment Interest
 9        Relator requests post-judgment interest on the
10 default judgment from the date of judgment until the
11 judgment is satisfied.         Under 28 U.S.C. § 1961, post-
12 judgment interest “shall be allowed on any money
13 judgment in a civil case recovered in a district court
14 . . . .”.     Section 1961 further provides that “[s]uch
15 interest shall be calculated from the date of the entry
16 of the judgment, at a rate equal to the weekly average
17 1-year constant maturity Treasury yield, as published
18 by the Board of Governors of the Federal Reserve
19 System, for the calendar week preceding the date of the
20 judgment.”      28 U.S.C. § 1961.      The Ninth Circuit has
21 held that the award of post-judgment interest is
22 mandatory.      Barnard v. Theobald, 721 F.3d 1069, 1078
23 (9th Cir. 2013).        Thus, the Court GRANTS post-judgment
24 interest, calculated in the manner set forth in 28
25
26 span because Defendants failed to produce the remaining reports.
     Grover Decl. ¶ 9.   Based off of these numbers, Relator’s expert,
27 Mr. Arrigo, was able to identify reimbursements of $3,816,362 for
   Medicare and $380,867 for Medi-Cal associated with these
28 services. Ex. 83 at 53-55.
                                     30
 1 U.S.C. § 1961(a).
 2          iii.       Relator’s Share
 3     Pursuant to the FCA, where the government does not
 4 intervene in a qui tam action, as in here, the relator
 5 “shall receive an amount which the court decides is
 6 reasonable for collecting the civil penalty and damages
 7 . . . not less than 25 percent and not more than 30
 8 percent of the proceeds of the action or settlement and
 9 shall be paid out of such proceeds.”    31 U.S.C. §
10 3730(d)(2).
11     The district court plays an important role in
12 determining the amount that a qui tam plaintiff will
13 receive within the range of 25-30% allowed.    United
14 States ex rel. Killingsworth v. Northrop Corp., 25 F.3d
15 715, 723 (9th Cir. 1994).    Certain factors inform the
16 court's determination of what constitutes a reasonable
17 share, including the degree of the relator's
18 involvement in the case.    See United States ex rel.
19 Pratt v. Alliant Techsystems, 50 F. Supp. 2d 942, 948
20 (C.D. Cal. 1999) (finding relator’s active involvement
21 and assistance justified an award of 28 of FCA
22 proceeds).    Other district courts have also focused on
23 certain factors when determining a reasonable amount to
24 award a relator.    United States ex rel. Pedicone v.
25 Mazak Corp., 807 F. Supp. 1350, 1353 (S.D. Ohio 1992)
26 overruled on other grounds by United States ex rel.
27 Smith v. Lampers, 69 F. App'x 719 (6th Cir. 2003)
28 (finding significant the relator’s personal and
                                31
 1 professional expense to himself and awarding 30%).
 2     Here, Relator has been actively involved in this
 3 case for ten years, as she began reporting to the
 4 Government and cooperating with an ongoing FBI
 5 investigation for nearly three years before filing her
 6 complaint in 2012.    Declaration of Julie Macias
 7 (“Macias Decl.”) ¶ 5-35, ECF No. 73-4.     Moreover,
 8 Relator provided numerous interviews, documents, and
 9 upon being asked to wear a wire, recordings evidencing
10 the fraud.    Id. ¶ 6-13, 15-24, 26-32, 34-35.   Finally,
11 Relator experienced retaliation and emotional distress
12 as a result of her efforts in pursuing these claims,
13 even after the Government declined to intervene.
14 Macias Decl. ¶¶ 7-10, 18-27, ECF No. 248-2.
15     The Court finds that based on her involvement and
16 exposure, Relator is entitled to a share of the
17 proceeds.    However, Relator requests 29% of Medicare
18 damages and 40% of Medi-Cal damages.     Relator argues
19 that these are the same percentages she received in
20 settlements with the other defendants, and that neither
21 the United States nor the State of California objected
22 to these percentages.    Grover Decl. ¶ 10.   However,
23 Relator cites no authority supporting her argument to
24 receive more than the statutorily allowed percentage.
25 The Court thus exercises its discretion to award
26 Relator 25% of the total proceeds from both the
27 Medicare and the Medi-Cal reimbursements.     Accordingly,
28 the Court GRANTS an award to Relator of 25% of the
                                32
 1 damages and civil penalties awarded to the Government
 2 and the State of California.
 3                       III. CONCLUSION
 4     Based on the foregoing, the Court GRANTS Relator’s
 5 Motion for Default Judgment against Defendants Pacific
 6 Health Corporation and Los Angeles Doctors Hospital.
 7
 8
 9 IT IS SO ORDERED.
10
                                    /s/ RONALD S.W. LEW
11 DATED: June 5, 2019
12                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               33
